Citation Nr: 0803037	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD), prior to 
February 16, 2006.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, from February 16, 2006.

3.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from June 25, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from February 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision issued by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD and assigned an initial 30 percent 
evaluation, effective April 26, 2004.  A Notice of 
Disagreement (NOD) was filed in June 2005, and a Statement of 
the Case (SOC) was issued in January 2006.  The veteran 
perfected his appeal with the timely filing of a VA Form 9, 
Appeal to Board of Veterans' Appeals, in March 2006.  A 
Supplemental SOC (SSOC) was issued in May 2006.  In December 
2006, the RO promulgated a decision granting an increased, 
50 percent evaluation for PTSD from May 1, 2006, as reflected 
in an SSOC issued along with the rating decision in January 
2007.  The most recent SSOC was issued in July 2007.  

Because the appeal initially arose from a request for a 
higher initial rating following a grant of service 
connection, the Board has characterized the first issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for disabilities already 
service-connected).  Moreover, although the RO assigned a 50 
percent rating from May 1, 2006 and the Board has determined 
that a rating of 70 percent was warranted after February 15, 
2006, as higher ratings at each stage are available, and the 
veteran is presumed to seek the maximum available benefit, 
the Board has characterized the appeal as encompassing all 
three issues set forth on the title page.  Id; AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The veteran testified at a personal hearing before the 
undersigned Acting Veteran's Law Judge via videoconference 
from the RO in November 2007.  During that hearing, the 
veteran indicated that his witness, Dr. H. J. C., was not 
available, but would be submitting a written statement.  The 
record was held open until January 18, 2008 for receipt of 
additional evidence, but no statement or other evidence or 
information has been received by the Board.

The Board's decision denying the claim for an initial 
evaluation in excess of 30 percent prior to February 16, 2006 
and granting a 70 percent evaluation from February 16, 2006 
to June 25, 2007, is set forth below.  For the reasons 
expressed below, the issue of entitlement to an evaluation in 
excess of 70 percent for PTSD from June 25, 2007, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Prior to February 16, 2006, the veteran's PTSD was 
manifested by sleep disturbances, nightmares, some difficulty 
with supervisors at work, depression, isolation, lack of 
concentration and attention, anxiety, irritability, and 
hypervigilance; he generally functioned satisfactorily, with 
intermittent decreases in productivity and occupational 
functioning; but it was not productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

3.  From February 16, 2006 to June 25, 2007, the veteran's 
PTSD was manifested by continuing sleep difficulties, and 
occupational and social impairment with deficiencies in most 
areas, due to such symptoms as impaired impulse control, more 
than once weekly panic attacks, irritability, outbursts of 
temper, neglect of personal hygiene, difficulty in adapting 
to stressful circumstances, an inability to establish and 
maintain effective work and social relationships, impaired 
memory and concentration, depression, hypervigilance, self-
isolation, and suicidal and homicidal thoughts. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD, prior to February 16, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2003-2005).

2.  Resolving the doubt in the veteran's favor, the criteria 
for a 70 percent evaluation for PTSD, from February 16, 2006 
to June 25, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005-
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  Moreover, the RO 
provided ample notice of the regulations governing assignment 
of evaluations in the January 2006 SOC.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2004, prior to the 
initial AOJ decision in this matter, that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Additional 
notice was provided in July 2005 correspondence which 
directly addressed the issue of increased evaluation.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim on 
all matters and given ample time to respond, but the AOJ also 
readjudicated the case by way of a January 2006 SOC, a 
December 2006 Decision Review Officer decision, and SSOCs 
issued in May 2006 and in January and July 2007, all after 
the additional notice was provided.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA treatment records from the Philadelphia VA 
Medical Center (VAMC) for the period of April 2003 to June 
2007, as well as reports of VA examinations.  The veteran 
submitted statements from his private psychologist, 
Dr. H. J. C., as well as statements from VA clinicians.  A 
copy of his hearing testimony is associated with the record.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims decided herein that has not been 
obtained.  The veteran failed to submit a further statement 
from Dr. H. J. C. after the hearing, even though the record 
was left open for 60 days.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims 
decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. 
App. 183.

Analysis

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4 (2007).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as 
"staged" ratings."  Fenderson, 12 Vet. App. at 126-127; 
Hart v. Mansfield, --- Vet. App. --- , --- , No. 05-2424, 
2007 WL 4098218 at *3 (U.S. Vet. App. Nov. 19, 2007) 
("staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.").

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

As provided by the Rating Schedule, a 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 50 
percent rating, the Board must consider whether the veteran 
has deficiencies in most of the following areas: work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p. 32; 38 
C.F.R. §§ 4.125(a), 4.130 (2007).  GAF scores ranging from 
31-40 represents "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  A score of 
41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  A score of 61-70 illustrates "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

Currently, staged ratings have been assigned for the 
veteran's PTSD.  An initial 30 percent evaluation was 
assigned for the period from April 26, 2004, the date of 
receipt of the claim and the effective date of service 
connection, to May 1, 2006.  Subsequently, the RO assigned a 
50 percent evaluation, effective May 1, 2006, the date of a 
report received from Dr. H. J. C.  The veteran asserts that 
his symptoms are not accurately reflected by these ratings.  

VA treatment records from April 2003 to April 2004 reveal 
complaints of depression, flashbacks to Vietnam, sleep 
disturbances, and difficulty getting along with people or 
forming relationships due to anger and irritability.  In May 
2003, a VA doctor diagnosed the veteran with major depressive 
disorder, as he felt a diagnosis of PTSD was not warranted 
because the veteran's symptoms did not revolve around 
recalling or re-experiencing combat.  Alcohol dependence was 
also noted and a GAF score of 55 was assigned.  Medication 
was helpful in improving the veteran's depression and 
increasing energy.  Social isolation remained, though the 
veteran did interact with others more.  Nightmares awoke him 
twice a month.

During a September 2004 VA examination, the veteran reported 
constant depression and trouble relating to people.  He had 
nightmares and avoided watching television because news of 
the war in Iraq triggered memories of Vietnam.  He had 
struggled with alcohol abuse; the veteran was not drinking at 
the time of the examination.  Sleep problems had increased 
since he had stopped drinking; he was awake 2 to 3 nights a 
week.  He slept 3 to 4 hours over the course of a night, and 
had to nap after work.  The veteran was hypervigilant, and 
had a heightened startle reaction to some sounds, such as 
gunfire or helicopters in the neighborhood.  He was irritable 
and avoided groups of people due to a tendency to argue.  He 
denied work problems, as he worked alone and kept to himself.  
The veteran was tearful during the interview.  On 
examination, thought and speech were normal in content and 
pace, and the veteran was well oriented.  He spoke in a 
clear, rapid and somewhat pressured manner.  The veteran was 
in good reality contact.  No delusions or hallucinations 
existed within his thought content, and his general reasoning 
and judgment appeared to be within normal limits.  His short- 
and long-term memory was adequate; however, his affect was 
quite depressed and tearful.  The impression included PTSD 
with accompanying depression.  Additionally, there was 
evidence of alcohol abuse.  A GAF score of 52 was assigned, 
indicative of moderately severe symptomatology.

VA treatment records from February 2005 to July 2005 reveal 
that the veteran entered formal treatment for alcohol abuse.  
The veteran reported social isolation, at home and at work, 
irritability, and hypervigilance.  Gunfire and helicopters 
continued to bother him.  He attended a PTSD readjustment 
group.  

A July 2005 VA examination report reveals that the veteran 
remained sober.  He complained of nightmares and dreams, 
trouble falling and staying asleep, and difficulty dealing 
with people.  He specifically cited trouble with supervisors 
at work.  The veteran reported missing about 3 days of work a 
month due to PTSD and depression and that he had difficulty 
being supervised at times.  He tended to be a loner and he 
had to stop seeing his only friend because the friend 
remained an addict.  During the interview, the veteran was 
oriented times three but significant problems with attention 
and concentration were observed.  Depression is daily, but he 
reported that he was able to attend to personal hygiene and 
get to work most days.  His thoughts were goal directed.  
There was no evidence of a thought disorder, psychosis, or 
delusions.  He denied hallucinations and suicidal or 
homicidal ideation.  The veteran reported anxiety and 
symptoms which suggested panic attacks, but the examiner 
stated that there were no true panic attacks.  The veteran 
became tearful during the interview and his affect was sad.  
Frequent intrusive thoughts of Vietnam and combat, as well as 
nightmares, were reported.  He avoided stimuli reminding him 
of Vietnam.  There was marked diminishing of interest in 
activities.  He was emotionally distant and numbed.  Since 
the last examination, the veteran reported two fights and 
increased irritability.  He had hypervigilance, feeling the 
need to watch other people around him all of the time and 
looking behind him frequently so that no one approached him, 
and he also had exaggerated startle response to noises and 
particularly to people approaching him from behind.  A GAF 
score of 55 was assigned.

In August 2005, two VA clinicians provided statements 
regarding the veteran's ongoing treatment.  One noted that he 
had successfully completed treatment for alcohol addiction, 
and the other stated a current GAF score of 55 was warranted.  
The highest GAF score for the past year was 70.  No detailed 
findings were provided.

VA treatment records from July 2005 to January 2006 reveal 
continued treatment for PTSD symptoms.  Intrusive thoughts, 
anxiety, and suspiciousness were noted to be manageable in 
July 2005.  In August 2005, the veteran reported that he was 
unhappy at work and wanted a less stressful life.  PTSD was 
"inactive" according to the treating doctor.  The veteran 
continued to attend group therapy and participated in a 
nightmare reduction study.  During September 2005, his 
treating doctor observed that the veteran seemed to "have 
recovered from some signs of PTSD.  He is less hypervigilant 
and his numbing is abating."  However, in November 2005, a 
"partial relapse" of PTSD was reported.  The veteran stated 
he was having conflict at work because his back was troubling 
him, causing him pain on standing for extended periods.  He 
was sleeping poorly and missed work.  He was more irritable 
and his relationship with a girlfriend was strained due to 
his temper.  Complaints continued through December 2005, when 
a GAF score of 68 was noted.  

VA treatment records from January 2006 to May 2006 reveal 
regular attendance at PTSD group therapy.  During a February 
16, 2006, appointment, the veteran reported that he was 
having problems with hypervigilance and episodes of panic at 
work and at night.  He was easily irritated and overreacted 
to various things.  This was causing conflict with his 
girlfriend.  He was preoccupied by intrusive thoughts of 
Vietnam each day, which impaired his concentration and focus.  
A GAF score of 46 was assigned.  At the end of February, the 
veteran reported that his relationship had ended.  He was 
depressed  and his affect was restricted.  Sleep was 
increasingly disturbed.  He felt irritable.  The doctor 
described the veteran as having a relapse of PTSD.

In a March 2006 statement from a female friend, Ms. D. J.  It 
appears that Ms. D. J. was a former girlfriend.  She 
described his trouble sleeping and behavior after nightmares, 
as well as the veteran's irritability and sensitivity in 
crowds or to certain noises.

An evaluation of the veteran by Dr. H. J. C. dated May 1, 
2006, based on a March 27, 2006, interview, was submitted.  
This private examiner also reviewed some VA treatment 
records.  The veteran reported being lonely, with no male 
friends or hobbies.  He had crying jags.  The veteran 
isolated himself at home, where he could feel safer.  He 
slept intermittently at night, in 2-hour naps.  At work, he 
had problems being supervised and tried to stay away from 
coworkers and supervisors.  During the interview, the veteran 
was guarded and suspicious at times.  He was sad.  His memory 
was less than fair.  Thought processes were logical and 
clear.  He had flashbacks and nightmares of Vietnam.  He 
distanced himself emotionally.  Dr. H. J. C. described the 
veteran as severely disabled and assigned a GAF score of 48.

The veteran underwent a VA examination in October 2006.  The 
examiner was able to review the claims file and VA treatment 
records in conjunction with the examination.  The veteran 
reported continued sleep disturbances; he rarely slept more 
than 3 hours a night, and often did not sleep at all.  Loud 
noises, news about current events, and the sound of 
helicopters triggered nightmares.  He remained isolated.  He 
was unable to maintain relationships, and was easily 
irritated.  He kept to himself at work to avoid conflict, and 
at home remained in his apartment.  He had angry outbursts at 
work, had been reprimanded at work and had thoughts of 
"tak[ing] them all out."  The veteran was tearful in 
describing his estrangement from his family.  Concentration 
and memory were poor.  He was hypervigilant, and kept guns at 
various places throughout his home.  The examiner noted that 
many PTSD symptoms were the same or worse since the last 
examination.  Inpatient PTSD treatment had been recommended.  
The veteran appeared depressed, and his affect was sad.  At 
times depression caused him to neglect his personal hygiene.  
Speech was normal in pace, and there was no evidence of a 
thought disorder, though the veteran was at times preoccupied 
with his physical and mental health problems.  He had 
suicidal and homicidal thoughts, but no plans.  Impulse 
control could "be undermined" by his temper.  A GAF score 
of 44 was assigned.

VA outpatient treatment records from May 2006 to June 2007 
show continued participation in PTSD group and individual 
therapy.  He reported continued rage impulses and 
irritability.  As a result, he isolated himself as much as 
possible, but was very lonely.  His medications were 
adjusted, and while depression decreased, the veteran felt 
sedated.  He reported increased anger and frustration around 
the holidays, and in January 2007 doctors noted an overall 
decline in function.  A GAF score of 50 was assigned.  The 
veteran had missed time at work due to drowsiness and 
insomnia.  His life was "very isolated" and he actively 
avoided socializing.  VA healthcare providers commented that 
his PTSD symptoms were interfering with daily life and 
activity.  In April 2007, a GAF score of 45 was assigned.  

In April 2007, Dr. H. J. C. filed an updated report following 
treatment of the veteran.  The veteran reported increased 
panic attacks at work, up to 2 or 3 a week, due to reductions 
in staff and commensurate increases in duties.  On average, 
he missed 2 to 3 days of work a week.  He blamed management 
for these problems and had homicidal thoughts directed at 
them.  The veteran also had increasing suicidal thoughts, 
particularly at night when he had difficulty sleeping.  
During the interview he was angry and tense, with 
questionable judgment.  He questioned his ability to control 
angry impulses.  Memory was fair.  A GAF score of 40 was 
assigned.

Prior to February 16, 2006

Based on a review of the evidence, the Board finds that a 
preponderance of the evidence reveals that a 30 percent 
evaluation and no more is appropriate for the period, prior 
to February 16, 2006.  

Prior to February 2006, VA treatment records and VA 
examination reports show that the veteran was overall 
functioning well at work and at home, with only intermittent 
interference with his daily activities due to PTSD.  His GAF 
scores ranged from 50 to 70, but were generally in the 52 to 
55 range.  He worked regularly and missed relatively few 
days.  He did not neglect his personal appearance or hygiene.  
He was able to sleep adequately with the help of medication, 
and although he was socially isolated to some extent, he did 
have a girlfriend.  He did not report conflicts with 
coworkers or supervisors during this period, except for 
conflicts due to back trouble.  VA treatment records and 
mental health notes reflected that overall the veteran's PTSD 
symptoms were reduced.  The veteran had successfully 
completed treatment for his alcohol addiction and showed good 
judgment in ending his relationship with a friend, who had 
remained an addict.  In July 2005, it appears that the 
veteran began to report increasing problems.  During a VA 
examination that month, he reported increased anger and 
having been in two fights since September 2004.  He was 
unhappy at work according to an August 2005 VA treatment 
note.  But VA treatment notes dated in September 2005 reflect 
that the veteran continued overall to do well.  In November, 
a "relapse" was described as related to increased back 
pain, which resulted in increased irritability and caused him 
to miss additional work.  The veteran was having trouble in 
his relationship with his girlfriend.  While there is 
evidence of the waxing and waning of PTSD symptoms, the 
overall disability picture is a relatively positive one, in 
which the veteran is able to function well at work and was 
helped by medications.  The gradually increasing symptoms 
described in ongoing treatment notes, while they do 
demonstrate some worsening of the veteran's PTSD, do not meet 
the criteria for the next higher rating, 50 percent, prior to 
February 16, 2006.

During this time period, although the veteran, at times, was 
noted to have a sad or depressed affect, to have disturbances 
in motivation and mood, and difficulty in establishing and 
maintaining effective social relationships, his 
symptomatology was not manifested by true panic attacks, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, impairment in 
memory, impaired abstract thinking, or impaired judgment.  He 
denied suicidal and homicidal ideation.  As described above, 
the totality of symptomatology associated with the veteran's 
PTSD, for the period from grant of service connection up to 
February 16, 2007, warrants no more than a 30 percent 
evaluation.  As, the criteria for the next higher, 50 
percent, rating are not met, it logically follows that the 
criteria for a 70 percent and the maximum 100 percent rating 
are likewise not met.

From February 16, 2006 to June 25, 2007

Based on a review of the evidence, and resolving the doubt in 
the veteran's favor, the Board finds that the evidence 
reveals that a 70 percent evaluation and no more is 
appropriate for the period, from February 16, 2006 to June 
25, 2007.  An evaluation after that date is discussed in the 
remand section below.

During this period, at VA outpatient visits on February 16, 
2006 and later that month, the veteran reported having 
problems with hypervigilance, episodes of panic at work and 
at night, and preoccupation with intrusive thoughts of 
Vietnam daily, which impaired his concentration and focus.  
He admitted to being easily irritated and overreacting to 
various things, which cause conflict with his girlfriend to 
the extent that this relationship had ended.  The veteran was 
described as depressed and as having a relapse of PTSD.  His 
affect was restricted and he felt irritable.  His sleep was 
increasingly disturbed.  Based on a March 2006 evaluation, 
his private psychologist, Dr. H. J. C., noted that veteran 
reported that he slept intermittently at night, isolated 
himself at home, had problems being supervised and tried to 
stay away from coworkers and supervisors.  During the 
interview, the veteran was guarded and suspicious at time.  
His memory was impaired.  He was sad and tended to distance 
himself emotionally.  Dr. H. J. C. described the veteran as 
severely disabled and assigned a GAF score of 48.  His 
observations were echoed by an October 2006 VA examiner, who 
gave the veteran a GAF score of 44.  The VA examiner noted 
continuing self-isolation and sleep disturbances, with 
nightmares triggered by loud noises and helicopters and news 
about current events.  The veteran was unable to maintain 
relationships and was easily irritated.  He had angry 
outbursts and been reprimanded at work and had thoughts of 
taking them all out.  The veteran was estranged from his 
family.  His concentration and memory were poor.  He was 
hypervigilant and kept guns throughout his home.  Inpatient 
PTSD treatment had been recommended.  He appeared depressed 
and his affect was sad.  At times, the veteran neglected his 
personal hygiene.  The veteran had suicidal and homicidal 
thoughts, but no plans.  He admitted that his temper could 
undermine his impulse control.  In subsequent VA treatment 
visits, the veteran reported continuing rage impulse and 
irritability and self-isolation as a result.  His PTSD 
symptoms were interfering with the veteran's daily life and 
activities.  In January 2007, VA treatment records noted an 
overall decline in function.  On April 30, 2007, VA treatment 
records clearly reveal a significant worsening of symptoms.  
Similarly, the veteran's private psychologist noted in an 
April 2007 updated report that the veteran had increased pain 
attacks at work and missed an average of 2 to 3 days of work 
a week; that he had increasing suicidal and homicidal 
thoughts; that he questioned his ability to control angry 
impulses; and that his judgment was questionable.  While the 
evidence does demonstrate worsening of the veteran's PTSD so 
as to warrant a 70 percent evaluation, it does not meet the 
criteria for the next higher rating, 100 percent, prior to 
June 25, 2007, when the veteran was noted to be severely 
disabled by PTSD, with no social life and feeling guarded 
around people in a VA mental health outpatient note.  That 
same note described the veteran's mood as anxious and his 
affect constricted.  Moreover, his insight was fair and his 
judgment was deficient.
  
During this period, the Board concludes that a maximum 100 
percent rating was not warranted because total occupational 
and social impairment was not demonstrated by the evidence of 
record.  Although the veteran might have had thoughts of 
hurting himself or others, he had no plans.  The veteran did 
not exhibit gross impairment in thought processes or 
communication, nor did he have persistent delusions or 
hallucinations.  He was oriented to time and place, and only 
on occasion did his PTSD symptoms interfere with his ability 
to perform activities of daily living.  As described above, 
the totality of symptomatology associated with the veteran's 
PTSD, for the period from February 16, 2007 up to June 25, 
2007, warrants no more than a 70 percent disability 
evaluation.


ORDER

An initial evaluation in excess of 30 percent for PTSD prior 
to February 16, 2006 is denied.

An evaluation of 70 percent for PTSD, from February 16, 2006 
to June 25, 2007, is granted, subject to the laws and 
regulations governing payment of monetary benefits.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim remaining on appeal is warranted.  

During his November 2007 hearing, the veteran indicated that 
his symptoms had worsened further.  He reported panic attacks 
up to four times a week.  The veteran stated that he had 
trouble getting up for work due to his medications and that 
he fell asleep at the job on occasion.  He complained of mood 
swings with irritability and lashing out at people.  The 
veteran testified that he had not had a steady relationship 
since his marriage.  He, in fact, had to go off the record to 
compose himself after speaking about his relationship 
troubles.  The veteran indicated that he had suicidal and 
homicidal thoughts toward his supervisors at work, who he 
felt hounded him for his excessive absences.  He felt his 
symptoms had grown worse, in particular his depression and 
feelings of aggression.  The veteran stated that he had not 
"stepped over the line" yet but felt he had come close 
often.  He also reported some memory problems and getting 
lost while performing some tasks.  

The above-noted medical findings, statements, and testimony 
suggest that the veteran's service-connected PTSD has 
increased in severity since the most recent VA examination.  
Hence, another examination is warranted to obtain more 
contemporaneous psychiatric findings and to ascertain whether 
the veteran's PTSD renders him unemployable.  Accordingly, 
the RO should arrange for the veteran to undergo VA 
examination, by a psychiatrist at an appropriate VA medical 
facility.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may result in a denial of the claim for a higher initial 
rating (as consideration of the original claim will be based 
on evidence of record).  See 38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding records VA medical records.  The 
claims file currently includes outpatient treatment records 
from the Philadelphia VAMC up to June 25, 2007.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records, both inpatient and outpatient, 
from the Northport VAMC following the procedures prescribed 
in 38 C.F.R. § 3.159(c) (2006) as regards requests for 
records from Federal facilities.  

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to either or both 
claims remaining on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all evidence 
in his possession.  

The Board points out that the evidence of record shows that 
the veteran continues to be treated by a private 
psychologist, who he thought was going to testify at his 
Board hearing.  When VA is put on notice of the existence of 
private medical records, VA must attempt to obtain those 
records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, in its notice 
letter, the RO should request that the veteran provide 
authorization to enable it to obtain identified private 
medical records, to include a copy of records from Dr. 
H. J. C.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim remaining on appeal.  The RO's 
adjudication of the claim should include consideration of all 
evidence added to the record since the RO's last adjudication 
of the claim-to include the hearing testimony).  The RO 
should also document its continued consideration of whether 
"staged rating" (assignment of different ratings for 
distinct periods of time, consistent with the facts found) 
pursuant to Fenderson and Hart decisions, cited to above, is 
warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Philadelphia VAMC all outstanding 
pertinent records of psychiatric 
evaluation and/or treatment, inpatient 
and outpatient, from June 25, 2007 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable it to 
obtain all outstanding pertinent records 
from Dr. Howard J. Cohen.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination, by a psychiatrist, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies, to 
include psychological testing, if deemed 
warranted, should be accomplished (with 
all findings made available to the 
examiner prior to completion of the 
report), and all clinical findings should 
be reported in detail.  

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent (or 
frequency, as appropriate) of:  memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The panel also should 
render a multi-axial diagnosis, including 
assignment of a GAF scale score 
representing the level of impairment due 
to the veteran's PTSD, and an explanation 
of what the score means.  The examiner 
should specifically comment upon the 
impact of this condition on his 
employability.

The examiner should set forth all 
examination findings and the complete 
rationale for the conclusions reached in a 
printed (typewritten) report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
evaluation excess of 70 percent for PTSD, 
in light of all pertinent evidence (to 
include the hearing testimony) and legal 
authority.  The RO should document its 
continued consideration of whether 
"staged rating," pursuant to the 
Fenderson and Hart decisions, cited to 
above, is warranted.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.     

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he and his 
representative may furnish additional evidence and/or 
argument during the appropriate time frame.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


